Title: From James Madison to Richard Harrison, 11 April 1806 (Abstract)
From: Madison, James
To: Harrison, Richard


                    § To Richard Harrison. 11 April 1806, Department of State. “The accounts of Dr. Davis, as Agent at Tunis, have been revised and all the articles appear to be of an admissible nature without further vouchers, except the charges under the head of charity, which are marked in the margin with a pencil; the charge under the date of 4 July 1804; another of the 26 Feb. 1805; those of the 29th. April 1805, and that of the 31 July 1805, for 1000 dollars, the three last belonging to the Navy Department.”
                